By Judge Herbert C. Gill, Jr.
The parties were before the Court on April 8, 1992, for argument on defendant’s Motion to Dismiss.
Upon review of the applicable law, the Court is of the opinion that defendant’s Motion to Dismiss should be overruled as to the issue of immunity from service of process under § 19.2-113.
However, the Court notes that defendant’s Motion to Dismiss filed with the Court addresses a second issue, that defendant has not been served personally or properly with a Notice of Motion for Judgment. While counsel did not address this issue in open court, the Court is of the opinion that the Proof of Service filed with the Court does not comply with Rules 3:3 and 3:4 since the Proof of Service indicates service of only “a copy of this Motion for Judgment” on the defendant.
Accordingly, defendant’s Motion to Dismiss is overruled as to the issue of immunity from service of process and sustained as to the issue of improper service of the Notice of Motion for Judgment. The Court grants leave, however, to plaintiff to amend the Proof of Service.